COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

             CORPUS CHRISTI - EDINBURG


                  NUMBER 13-11-00506-CV

TEXAS ASSOCIATION OF POLITICAL SUBDIVISIONS
INTERLOCAL SELF-INSURANCE LEAGUE, A/K/A
TEXAS ASSOCIATION OF POLITICAL SUBDIVISIONS,   Appellant,

                            v.

EDCOUCH ELSA INDEPENDENT SCHOOL DISTRICT,      Appellee.


                  NUMBER 13-11-00507-CV

TEXAS ASSOCIATION OF PUBLIC EDUCATORS
INTERLOCAL SELF-INSURANCE LEAGUE, A/K/A
TEXAS ASSOCIATION OF PUBLIC EDUCATORS,         Appellant,

                            v.

EDCOUCH ELSA INDEPENDENT SCHOOL DISTRICT,      Appellee.
                    NUMBER 13-11-00533-CV

TRIDENT INSURANCE SERVICES, LLC,                         Appellant,

                                v.

EDCOUCH ELSA INDEPENDENT SCHOOL DISTRICT,                    Appellee.


                    NUMBER 13-11-00534-CV

ARGO GROUP US, INC. F/K/A ARGONAUT GROUP, INC.,          Appellant,

                                v.

EDCOUCH ELSA INDEPENDENT SCHOOL DISTRICT,                Appellee.


                    NUMBER 13-11-00543-CV

TEXAS ASSOCIATION OF POLITICAL SUBDIVISIONS
INTERLOCAL SELF-INSURANCE LEAGUE, A/K/A
TEXAS ASSOCIATION OF POLITICAL SUBDIVISIONS
AND TEXAS ASSOCIATION OF PUBLIC EDUCATORS
INTERLOCAL SELF-INSURANCE LEAGUE, A/K/A
TEXAS ASSOCIATION OF PUBLIC EDUCATORS,                  Appellants,

                                v.

EDCOUCH ELSA INDEPENDENT SCHOOL DISTRICT,                    Appellee.


        On appeal from the 389th and 206th District Courts
                    of Hidalgo County, Texas.



                                2
                         MEMORANDUM OPINION
                Before Justices Benavides, Vela, and Perkes
                     Memorandum Opinion Per Curiam

      These appeals were abated by this Court on January 11, 2012, to allow the parties

an opportunity to enter into a settlement agreement.        These appeals are hereby

REINSTATED.

      The parties have filed a joint motion to dismiss the appeals on grounds that the

parties have reached a settlement of the claims at issue in these appeals. The parties

request that this Court dismiss these appeals without regards to the merits, in accordance

with the terms of the parties’ settlement agreement.

      The Court, having considered the documents on file and the joint motion to dismiss

the appeals, is of the opinion that the motion should be granted. See TEX. R. APP. P.

42.1(a). The joint motion to dismiss is granted, and the appeals are hereby DISMISSED.

Costs will be taxed against appellants. See TEX. R. APP. P. 42.1(d) ("Absent agreement

of the parties, the court will tax costs against the appellant."). Having dismissed the

appeals at the parties’ request, no motions for rehearing will be entertained, and our

mandates will issue forthwith.



                                                PER CURIAM

Delivered and filed the
22nd day of March, 2012.



                                            3